DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/15/2022.
Election/Restrictions
Upon further consideration, the previous restriction requirement of 7/15/2022 is fully withdrawn.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: diagnostic unit in claim 1.  A diagnostic unit does not reasonably invoke structure, and is therefore a generic placeholder coupled with functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 7,
The phrase “a boost unit that comprises an output coupled to the current source and is configured to generate a boost signal at the output of the boost unit in case the gain control signal is in a first range and/or the magnitude signal is in a second range and/or the position signal is in a third range” on lines 1-5 lacks proper written description.
At issue here is that applicant claims a first range, a second range, and a third range, but applicant does not provide any guidance or explanation as to what values would and would not be included in the ranges.  Applicant does not reasonably establish the above ranges, and a person of ordinary skill in the art would not readily understand what ranges applicant intended to include in the above phrase.  As such, applicant does not reasonably establish possession for the above claim feature because applicant does not establish any of the ranges to reasonably demonstrate how applicant would implement such a feature.
As to Claim 8,
The phrase “the boost unit is configured to provide the information whether a magnet field received by the at least one magneto-sensitive element is too weak” on lines 1-3 lacks proper written description.
Applicant recites that the boost unit is configured to provide the information whether a magnetic field received is too weak, but applicant does not reasonably define or explain what signals would and would not be considered “too weak.”  Applicant does not provide any guidance, such a values for the magnetic field, to reasonably establish what applicant considers to be a field that is or is not too weak.  Furthermore, a person of ordinary skill in the art would not readily understand what values for the magnetic field would and would not be considered too weak, and thus applicant does not reasonably establish possession for the above claim feature.  Applicant does not establish any values to demonstrate a magnetic field that is or is not too weak, to reasonably demonstrate how applicant would implement such a feature.
As to Claim 20,
The phrase “the source current is set as a function of a boost signal in case the gain control signal is in a first range and/or the magnitude signal is in a second range and/or the position signal is in a third range” on lines 1-3 lacks proper written description. At issue here is that applicant claims a first range, a second range, and a third range, but applicant does not provide any guidance or explanation as to what values would and would not be included in the ranges.  Applicant does not reasonably establish the above ranges, and a person of ordinary skill in the art would not readily understand what ranges applicant intended to include in the above phrase.  As such, applicant does not reasonably establish possession for the above claim feature because applicant does not establish any of the ranges to reasonably demonstrate how applicant would implement such a feature.
As to Claim 8,
This claim stands rejected for incorporating and reciting the above rejected subject matter of Claim 7 and therefore stands rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8, 9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4,
The phrase “during a diagnostic phase the stimulus signal controls the source current” on line 2 is indefinite.  
Claim 4 is an apparatus claim, and thus is directed towards what the device is and what it is configured to do.  However, the above phrase requires the positive use of the apparatus where the apparatus is positively being claimed to control the source current during a diagnostic phase. Such a phrase is the same as reciting controlling the source current with the stimulus signal during a diagnostic phase.  MPEP 2173.05(p) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  This claim is further indefinite because it is unclear under which statutory category the above claim phase should be examined. As explained in MPEP 2114 (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). The two main features at issue here are the positive use of the term “controls” and the positive recitation of “during a diagnostic phase.”  To overcome this issue, it is suggested to recite that the diagnostic unit is configured to control the source current based on the stimulus signal during a diagnostic phase.
As to Claim 6,
The phrase “the magnitude signal” on line 5 is indefinite.  A magnitude signal was not previously recited as this claim no longer depends on Claim 5, and it is unclear which magnitude signal applicant is referring to in light of the disclosure.  As such, it is unclear what magnitude signal applicant is referencing with this phrase.
As to Claim 7,
The phrase “a boost unit that comprises an output coupled to the current source and is configured to generate a boost signal at the output of the boost unit in case the gain control signal is in a first range and/or the magnitude signal is in a second range and/or the position signal is in a third range” on lines 1-5 is indefinite.
At issue here is that applicant claims a first range, a second range, and a third range, but applicant does not provide any guidance or explanation as to what values would and would not be included in the ranges.  Applicant does not reasonably establish the above ranges, and a person of ordinary skill in the art would not readily understand what ranges applicant intended to include in the above phrase.  As such, the above ranges are indefinite because the metes and bounds for what values the ranges would and would not include is unclear and indefinite.
As to Claim 8,
The phrase “the boost unit is configured to provide the information whether a magnet field received by the at least one magneto-sensitive element is too weak” on lines 1-3 is indefinite.
1) “information” was not previously recited, and it is therefore unclear what information applicant is referring to with this phrase.  It is unclear how this information is related any of the previous claim features, including the position signal, and as such, this phrase is unclear and indefinite.
2) Applicant recites that the boost unit is configured to provide the information whether a magnetic field received is too weak, but applicant does not reasonably define or explain what signals would and would not be considered “too weak.”  Applicant does not provide any guidance, such a values for the magnetic field, to reasonably establish what applicant considers to be a field that is or is not too weak.  This phrase is therefore indefinite because the metes and bounds of what would and would not be considered a field that is too weak has not been reasonably established, and a person of ordinary skill in the art would not reasonably know what fields would and would not meet this claim limitation.
3) It is unclear from the above if applicant is claiming that the boost unit is configured to provide the information whether or regardless a magnet field received by the at least one magneto-sensitive element is too weak, or if the information is indicative of a magnet field received by the at least one magneto-sensitive element is too weak.  The above phrase can reasonably be interpreted in either manner, and this phrase is therefore indefinite (see MPEP 2173.02(I)).
As to Claim 9,
The phrase “a digital-to-analog converter comprising an input that is coupled to at least one of the gain control unit , the boost unit and the diagnostic unit and comprises an output coupled to the current source” on lines 2-4 is indefinite.  Claim 9 no longer depends from Claims 2-8, and Claim 1 does not recite a gain control unit or a boost unit.  As such, it is unclear what gain control unit and boost unit applicant is referring to with this phrase, especially as more than one gain control unit and boost unit have been disclosed.
As to Claims 5, 6, 7, 9, 11, 12, and 13,
The phrase “The position sensor according to … comprising” on lines 1-2 is indefinite.  At issue here is that Claim 1 already defines what the position sensor comprises, and any dependent claim must therefore reasonably use the phrase “further comprising” when adding additional elements to those of Claim 1.  By only reciting comprising, it is unclear if the recited features of the above claims are in addition to those already recited, or are part of the elements already recited in Claim 1.
As to Claims 14, 18, and 19,
The phrase “the digital sensor signal SDS1,SDS2” on the third to last line of Claim 14 and the third line of Claims 18 and 19 is indefinite. Applicant has removed the SDS1,SDS2 feature from line 6 of Claim 14.  However, applicant is still referring to this feature, and as such, it is unclear if applicant is referring to the digital sensor signal recited on line 6 of Claim 14, or to a difference digital sensor signal, such as SDS1 from the disclosure.  This phrase is therefore unclear and indefinite.
As to Claims 7, 8, and 15-20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossmann et al. (Rossmann) (US 2007/0279044).
As to Claim 1,
Rossmann discloses A position sensor, comprising - at least one magneto-sensitive element (H) (Figure 1), (Paragraph [0023])- a current source (GS) that is coupled to the at least one magneto-sensitive element and is configured to supply a source current to the at least one magneto-sensitive element (Figure 1), (Paragraph [0024]), - an analog-to-digital converter (ADC)  having an input coupled to the at least one magneto- sensitive element (Figure 1), (Paragraph [0025]) - a position calculation unit (R) that is coupled to an output of the analog-to-digital converter and comprises a first output for providing a position signal (W) (Paragraphs [0015], [0026] / note a rotation angle of a rotating object represents the position of the rotating object, where the angle is for example an angle between 0 and 360 degrees), and - a diagnostic unit (K, Z, Z and DAC, or RV, or K,Z in Figure 2) that comprises an output coupled to the current source and is configured to provide a stimulus signal as a function of a stimulus pattern at the output of the diagnostic unit (Figure 1), (Paragraph  [0029],[0033],[0035] / note the feedback device (K, Z, Z and DAC, or RV, or K,Z)  is reasonably a diagnostic unit as it is used to identify an amount of current needed to improve the noise behavior of the magnetic sensor, and this device is therefore identifying a problem with the magnetic sensor and correcting it by adjusting the current used for the magnetic sensor).
(The diagnostic unit of this claim invokes 112(f), which corresponds to device (40) in for example Figure 2B.  The feedback unit (Z and DAC, or RV, or K,Z) of Rossmann is a reasonable equivalent to the diagnostic device of the instant application because the feedback which is performed as a function of a stimulus pattern (e.g. AS (note more than one AS value is used per paragraph [0030]’s stating “desired values” are used), or the output of comparator K which is in part based on the changing amplitude from signal AI and thus has a pattern), and based on this pattern, controls the current source that applies current to the magneto-sensitive element.  As such, these devices are reasonable equivalent devices).
As to Claim 2,
Rossmann discloses the stimulus pattern is a predetermined pattern (Paragraph [0030] / note AS is one of the desired signal amplitudes depending on the point in time, and the desired values used for signal AS can be the stimulus pattern which is reasonably a predetermined signal having a predetermined pattern.  Also, even using the output of Z, the stimulus pattern is still predetermined, at least in part, because AS is predetermined.).
As to Claim 3,
Rossmann discloses the stimulus pattern is a sequence of at least N values, with N being 2, 3, 4 or an integer number larger than 4 (Paragraph [0031] / note the stimulus pattern can be the sequence output from the counter Z, and that sequence must be an integer as the counter can only provide an up or down count signal, and where the sequence must be at least two values where the sequence comprises a series of up and/or down count signals).
As to Claim 4,
Rossmann discloses during a diagnostic phase the stimulus signal controls the source current (Paragraph  [0029],[0033],[0035] / note a diagnostic phase can be considered when the feedback unit (K, Z, Z and DAC, or RV, or K,Z ) adjusts the current to correct for offset).
As to Claim 5,
Rossmann discloses a comparison unit (K) coupled on its input side to the position calculation unit and being configured to compare a magnitude signal (AS) provided at a second output of the position calculation unit and/or the position signal with the stimulus pattern (AI) and to generate a diagnostic signal as a function of the comparison of the magnitude signal and/or the position signal and the stimulus pattern (Figure 2), (Paragraphs [0029], [0030]).
As to Claim 6,
Rossmann discloses a gain control unit (K) that is coupled at a first input to the position calculation unit (R) and at an output to the current source (GS) and is configured to generate a gain control signal at the output of the gain control unit as a function of a comparison of the magnitude signal provided at a second output of the position calculation unit and/or the position signal with a target signal (Figures 1,2), (Paragraph [0031] / note a comparison is made between the magnitude signal (AS) and a target signal (AI), wherein the target signal is the signal that includes the stimulus pattern).
As to Claim 7,
Rossmann discloses a boost unit (Z) that comprises an output coupled to the current source (GS) and is configured to generate a boost signal at the output of the boost unit in case the gain control signal is in a first range and/or the magnitude signal is in a second range and/or the position signal is in a third range (Figures 1,2).
(1) Note that the above ranges are not defined, and thus whatever signal the is generated at the output of K can be considered a first range for example.
2) The phrase “in case” is the a conditional phrase, and there is no requirement that the above signals are in any of the three ranges.  As such, the prior art reasonably discloses the claim feature when the signals are not in any of the three ranges.).
As to Claim 8,
Rossmann discloses the boost unit is configured to provide the information whether a magnet field received by the at least one magneto-sensitive element is too weak (Figures 1,2 / note the Z provides its signal (the information) whether or regardless of the magnetic field is too weak.  Furthermore, the output of the Z, if too low, can also be stated to be indicative of the magnetic field being too weak.  As such, Rossmann reasonably discloses the claim features).
As to Claim 9,
Rossmann discloses a digital-to-analog converter (DAC) comprising an input that is coupled to at least one of the gain control unit , the boost unit and the diagnostic unit and comprises an output coupled to the current source (Figure 2).
As to Claim 10,
Rossmann discloses wherein the at least one magneto-sensitive element is realized as a Hall element being configured that the source current flows through the Hall element (Paragraph [0023]).
As to Claim 13,
Rossmann discloses an offset compensation unit (combination of R, K, Z) coupled on its input side to the output side of the analog- to-digital converter (Figures 1,2), and - a compensation digital-to-analog converter (DAC) coupled on its input side to the offset compensation unit and on its output side to the input side of the analog-to-digital converter (Figures 1,2 / note the DAC output is coupled to the input side of the ADC by way of the other circuit elements in between, and because it is reasonably electrically coupled to the signal provided at the output of the ADC).
As to Claim 14,
Rossmann discloses A method for position sensing and diagnostic, comprising - providing a source current (output of GS) to at least one magneto-sensitive element (H) (Figure 1), (Paragraphs [0023],[0024])- generating at least one analog sensor signal by the at least one magneto-sensitive element converting the at least one analog sensor signal or a signal derived from the at least one analog sensor signal into a digital sensor signal (Figure 1), (Paragraph [0025] / note the analog sensor signal is converted to a digital signal by way of the ADC)  - calculating a position signal (W) as a function of the digital sensor signal or a signal derived from the digital sensor signal SDS1, SDS2) (Paragraphs [0015], [0026] / note a rotation angle of a rotating object represents the position of the rotating object, where the angle is for example an angle between 0 and 360 degrees), and - controlling the source current as a function of a stimulus signal that is provided as a function of a stimulus pattern (Figure 1), (Paragraph  [0029],[0033],[0035] / note the output of the DAC or RV is used to control the source current of GS, and this control is a function of a stimulus pattern (e.g. AS (note more than one AS value is used per paragraph [0030]’s stating “desired values” are used), or the output of comparator K which is in part based on the changing amplitude from signal AI and thus has a pattern), and based on this pattern, controls the current source that applies current to the magneto-sensitive element).
As to Claim 15,
Rossmann discloses the stimulus pattern is a predetermined pattern (Paragraph [0030] / note AS is one of the desired signal amplitudes depending on the point in time, and the desired values used for signal AS can be the stimulus pattern which is reasonably a predetermined signal having a predetermined pattern.  Also, even using the output of Z, the stimulus pattern is still predetermined, at least in part, because AS is predetermined.).
As to Claim 16,
Rossmann discloses the stimulus pattern is a sequence of at least N values, with N being 2, 3, 4 or an integer number larger than 4 (Paragraph [0031] / note the stimulus pattern can be the sequence output from the counter Z, and that sequence must be an integer as the counter can only provide an up or down count signal, and where the sequence must be at least two values where the sequence comprises a series of up and/or down count signals).
As to Claim 17,
Rossmann discloses during a diagnostic phase the stimulus signal controls the source current (Paragraph  [0029],[0033],[0035] / note a diagnostic phase can be considered when the feedback unit (K, Z, Z and DAC, or RV, or K,Z ) adjusts the current to correct for offset).
As to Claim 18,
Rossmann discloses a magnitude signal (AS) that is calculated as a function of the digital sensor signal or a signal derived from the digital sensor signal SDS1, SDS2) and/or the position signal is compared with the stimulus pattern (AI), and - wherein a diagnostic signal (output of (K, Z, Z and DAC, or RV, or K,Z)) is generated as a function of the comparison of the magnitude signal and/or the position signal and the stimulus pattern (Figure 2), (Paragraphs [0029], [0030]).
As to Claim 19,
Rossmann discloses a magnitude signal (AS) that is calculated as a function of the digital sensor signal or a signal derived from the digital sensor signal SDS1, SDS2) and/or the position signal is compared with a target signal, and wherein the source current is set as a function of a gain control signal (output of K)  that is a function of the comparison of the magnitude signal and/or the position signal and the target signal (Figures 1,2), (Paragraph [0031] / note a comparison is made between the magnitude signal (AS) and a target signal (AI), wherein the target signal is the signal that includes the stimulus pattern).
As to Claim 20,
Rossmann discloses the source current (output of GS) is set as a function of a boost signal (output of Z and where the stimulus signal is the output of DAC) in case the gain control signal (output of K) is in a first range and/or the magnitude signal is in a second range and/or the position signal is in a third range (Figures 1,2).
(1) Note that the above ranges are not defined, and thus whatever signal the is generated at the output of K can be considered a first range for example.
2) The phrase “in case” is the a conditional phrase, and there is no requirement that the above signals are in any of the three ranges.  As such, the prior art reasonably discloses the claim feature when the signals are not in any of the three ranges.).
As to Claim 21,
Rossmann discloses the stimulus pattern is a non-constant signal (Figure 2), (Paragraph [0030] / note because “desired values” are used for the stimulus pattern, it would no be a constant signal, and further, the output of Z or K can be considered the stimulus pattern, and these values would not be constant due to the changing amplitude of the magnetic sensor signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossmann et al. (Rossmann) (US 2007/0279044) in view of Forsyth et al. (Forsyth) (US 2011/0133723).
As to Claim 11,
Rossmann does not disclose an analog frontend circuit that comprises - a chopper buffer coupled on its input side to the at least one magneto-sensitive element and - a filter coupled on its input side to the output side of the chopper buffer and on its output side to the analog-to-digital converter.
Forsyth discloses an analog frontend circuit that comprises - a chopper buffer (15,20) coupled on its input side to the at least one magneto-sensitive element (any of H1 - Hn) and - a filter (32) coupled on its input side to the output side of the chopper buffer and on its output side to the analog-to-digital converter (40) (Figure 1, (Paragraph [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rossmann to include an analog frontend circuit that comprises - a chopper buffer coupled on its input side to the at least one magneto-sensitive element and - a filter coupled on its input side to the output side of the chopper buffer and on its output side to the analog-to-digital converter as taught by Forsyth in order to advantageously be able to chop the output of the Hall elements and remove unwanted noise or offset, and to further remove unwanted noise by way of filtering to make the data processing easier and require less processing power to process the received sensor signals.
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Rossmann et al. (Rossmann) (US 2007/0279044) in view of Rossmann et al. (Rossmann2) (US 2007/0114988).
Rossmann does not disclose a digital circuit that comprises - a chopper unit coupled on its input side to the output side of the analog-to-digital converter and - a digital filter coupled on its input side to the output side of the chopper unit and on its output side to the position calculation unit.
Rossmann2 discloses a digital circuit that comprises - a chopper unit (15) coupled on its input side to the output side of the analog-to-digital converter (23) and - a digital filter (28) coupled on its input side to the output side of the chopper unit and on its output side to the position calculation unit (either (29) or the DSP downstream) (Paragraph [0009] / note Rossmann2 is improving upon the prior art and a rotation angle is a position), (Paragraphs [0047], [0049]), (Paragraph [0044] / note 15 can be in the evaluation unit (20) but upstream of the ADC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rossmann to include a digital circuit that comprises - a chopper unit coupled on its input side to the output side of the analog-to-digital converter and - a digital filter coupled on its input side to the output side of the chopper unit and on its output side to the position calculation unit as taught by Rossmann2 in order to advantageously ensure interference components can be filtered out (Paragraph [0044]), and in order to advantageously utilize a filter that makes it possible to effect a filtering of the high-frequency bit stream of the demodulator 24, for example a decimation, by means of which the bit stream is converted into a digital signal that can be utilized better, while advantageously removing unwanted noise by way of filtering to make the data processing easier and require less processing power to process the received sensor signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2014/0182395 to Brandl et al. which discloses a magnetic sensor arrangement including an output amplifier, ADC, and driver circuit, 2) US 2019/0089234 to Pichler et al. which discloses a magneto sensitive element and an automatic gain control circuit, and 3) US 8,368,393 to Zangl et al. which discloses a magnetic sensor arrangement and circuitry to generate a position signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858